Citation Nr: 1453943	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  13-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1942 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in April 2011 and October 2011, which denied the claim.

The Board notes that in his notice of disagreement (NOD), the Veteran appears to have been under the impression that he was filing a claim for entitlement to SMC based on his wife's need for regular aid and attendance.  As the RO explained in the March 2013 statement of the case (SOC), entitlement to this benefit on his wife's behalf was established in a December 2010 rating decision, effective June 1, 2010, and remains in effect.

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence in this case includes an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that was conducted in May 2011.  See VA Form 21-2680.  There is one copy in the Virtual VA file and another in the VBMS file.  But for the name listed in section one, the examination reports are identical.  In that vein, the Board notes that the copy in Virtual VA lists the name MARY in section one and the copy in VBMS lists the name "B----" in section one, next to what appears to be an attempt to delete the name "M---" from this copy.  (Initials being used to protect Veteran's privacy.)  Given that section 13B on both forms lists the sex of the person being examined as female, the Board assumes that an unknown individual attempted to submit the copy located in VBMS on the Veteran's behalf (perhaps the Veteran himself, given his statement in his October 2011 notice of disagreement that "I believe you have this claim confused with a claim I previously filed for Aid and Attendance for myself and was previously denied.  This current claim was filed not because of my disablement but because my wife, [M.B.] is completely disabled and needs a full time Caretaker.  Please check the form "EXAMINATION FOR HOUSEBOUND STATUS OR PERMANENT NEED ....... " attached to the claim and you will find the name [M.B.] on the form which was filled out by her doctor.").  

The Veteran's representatives have raised arguments in support of the Veteran's claim for SMC that rely upon the May 2011 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  More specifically, the Veteran's representatives have argued that the Veteran is entitled to SMC due to the fact that the May 2011 examination report notes that the individual examined was bound to a wheelchair and had a disabling back condition.  See July 2014 In Lieu of VA Form 646; October 2014 brief.  

Given the confusion in two different names appearing on the May 2011 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance; the fact that the Veteran's representatives appear to have based arguments in support of the Veteran's claim on an examination report that appears to pertain to the Veteran's wife rather than him; and the fact that the VA examination definitively conducted on the Veteran was done over three years ago in February 2011 (during which, the Board notes, the Veteran reported that his wife was wheelchair bound and the examiner indicated the Veteran only used a cane), a more contemporaneous VA examination is needed in this case.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the North Chicago VA Medical Center, dated since February 2013.  

2.  Schedule the Veteran for an examination to determine whether he is entitled to SMC based on the need for regular aid and attendance.  All indicated studies should be performed.  The examiner should specifically comment on whether the Veteran requires regular aid and attendance as a result of service-connected disability, and must provide a complete rationale for any opinion expressed.  If the examiner is unable to differentiate between the manifestations of service-connected and non-service-connected disability in connection with the opinion requested, the examiner should so indicate.

3.  Review the electronic claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




